Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 5/9/2022.  Claims 1-18 are currently pending within this application.

Terminal Disclaimer
2.	The terminal disclaimer filed on 5/9/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application 17/511517 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections
3.	The previous rejections of the claims are withdrawn in response to amended claims filed on 5/9/2022.

Allowable Subject Matter
4.	Claims 1-18 are allowed.

5.	The following is an Examiner’s statement for the reasons of allowance:

6.	Independent claims 1, 7, and 13 are directed towards a system, method, and non-transitory CRM that include/perform the operations of at least “determining, by a plurality of service parties, a plurality of model bases, wherein each model basis of the plurality of model bases comprises a plurality of corresponding reference parameters; constructing, by each service party of the plurality of service parties, a respective local service model based on a respective combination of the plurality of model bases; determining, by each service party, respective gradient data corresponding to each model basis including processing respective local training samples using the respective local service model; sending, by each service party, the respective gradient data to a server; determining, by the server, that a first model basis of the plurality of model bases satisfies a gradient update condition pre-stored in the server; in response to determining that the first model basis satisfies the gradient update condition, combining, by the server, corresponding gradient data of the first model basis received from each service party to obtain global gradient data corresponding to the first model basis; sending, by the server, the global gradient data corresponding to the first model basis to each service party; and training, by each service party, the respective local service model including updating reference parameters in local model basis corresponding to the first model basis using the global gradient data.”
  	The cited and considered prior art, specifically Woolf (US PGPub 2021/0342743) that discloses establishing user elected search criteria to create a primary machine learning model; training the primary machine learning model with a reference subset based on a comparative scoring analysis to produce a first training data set; validating the first training data set within a database by user direction to create a user-directed machine learning model; training the user-directed machine learning model with a second reference subset based on comparative scoring to produce a second training data set; validating the second training data set within the database by user direction to create a first user-directed iterative machine learning model; and obfuscating the first and second training data sets of the first user-directed iterative machine learning model to create an encapsulated model, such that the user-directed iterative (UDI) machine learning is used to create encapsulated models suitable for aggregation with additional training data to form an aggregated user-directed iterative machine learning model ,
	And Chopra (US PGPub 2020/0134370) that discloses a memory storing a plurality of observations of data of a system, each of the plurality of observations of the data including values of a plurality of independent variables, and a value of a dependent variable; and processing circuitry configured to access the memory, and execute an application to generate a visual environment including a graphical user interface (GUI) for interactive development of a machine learning model, according to an iterative process at least an iteration of which includes the apparatus being caused to at least: access the memory including the plurality of observations of the data; build the machine learning model using a machine learning algorithm, a set of features constructed or selected from select independent variables of the plurality of independent variables, and a training set produced from the set of features and the plurality of observations of the data, including values of the select independent variables, and the value of the dependent variable; and perform an interactive model evaluation to evaluate the machine learning model, including using the machine learning model to predict and thereby produce evaluative predictions of the dependent variable, and produce at least one evaluative infographic in the GUI that summarizes the evaluative predictions in a layout that reflects performance of the machine learning model, the at least one evaluative infographic including an interactive confusion matrix in the GUI that includes a control to enable user input to increase or decrease a desired model output, wherein the interactive development of the machine learning model further includes the apparatus being caused to output the machine learning model for deployment to predict and thereby produce predictions of the dependent variable for additional observations of the data that exclude the value of the dependent variable, the predictions produced by the machine learning model being more accurate than produced by a corresponding machine learning model built without the interactive model evaluation that includes user input via the GUI, 
	And Zavesky (US PGPub 2019/0188605) that discloses receiving, from a user system, a service request comprising a machine learning model created for a user associated with the user system, conducting an analysis of the machine learning model in accordance with the service request, compiling, for the user, results of the analysis of the machine learning model in accordance with the service request, creating a service response comprising the results of the analysis, and providing the service response to the user system, 
	And Lee (US PGPub 2020/0285944) that discloses receiving, by at least one graph convolutional layer of the graph convolutional neural network model that includes one or more graph convolutional layers, a dataset identifying: a set of entities representable by nodes in a graph; for each respective entity in the set of entities, features representable by attributes of the corresponding node in the graph; and connections among the set of entities, the connections representable by edges connecting the nodes in the graph; performing, by the at least one graph convolutional layer and for each respective node in a set of nodes from the nodes in the graph: selecting one type of motif from multiple types of motifs; selecting neighboring nodes in the graph that are connected to the respective node through one or more motifs of the type of motif; determining a new attribute for the respective node based on attributes of the selected neighboring nodes; and outputting information indicative of the new attribute for the respective node; and classifying an entity in the set of entities or determining a connection between two entities in the set of entities, based on information outputted by a graph convolutional layer of the graph convolutional neural network model, 
	And Erlandson (US PGPub 2019/0213475) that discloses identifying, by a processing device, a group of parameters for configuring a machine-learning model; determining, by the processing device, descriptor values for multiple versions of the machine-learning model by performing a process that includes, for each parameter in the group of parameters: adjusting a value of the parameter to generate a modified version of the machine-learning model; training the modified version of the machine-learning model to determine a likelihood function for the modified version of the machine-learning model; and determining a descriptor value for the modified version of the machine-learning model using (i) a number of parameters in the group of parameters and (ii) the likelihood function for the modified version of the machine-learning model, the descriptor value being a number expressing a relationship between the number of parameters in the group of parameters and the accuracy of the modified version of the machine-learning model; determining, by the processing device, that a particular version of the machine-learning model has a lowest descriptor value among the descriptor values by comparing the descriptor values to one another; and executing, by the processing device, the particular version of the machine-learning model to perform a task in a computing environment based on the particular version of the machine-learning model having the lowest descriptor value, 
	fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1, 7, and 13 are allowed.
	Claims 2-6, 8-12, and 14-18 are allowed for being dependent upon allowed base claims 1, 7, and 13.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664